Citation Nr: 0303693	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 RO rating decision.  In July 2001, 
the Board, in pertinent part, remanded these issues for 
additional development, and the case has now returned for 
further adjudication.  

As an initial matter, the Board notes that one of the claims 
subject to the July 2001 remand was for service connection 
for bilateral hearing loss.  However, this claim for service 
connection was granted by a October 2002 rating decision.  
Since this claim for service connection has been granted in 
full, and because the veteran has not appealed the initial 
assigned rating for hearing loss, this issue is no longer on 
appeal and will not be further discussed.

REMAND

On a VA Form 9 associated with the claims file in January 
2003, the veteran indicated that he wanted to testify 
concerning his claims before a Board member (i.e., Veterans 
Law Judge) at the RO.  The veteran has not withdrawn this 
request, and the RO should therefore schedule him for a Board 
hearing at the RO.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
C. W. Symanski
Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


